                          UNITED STATES DISTRICT COURT

                           DISTRICT OF SOUTH DAKOTA

                                   CENTRAL DIVISION



UNITED STATES OF AMERICA,                               3:16-CR-30184(03)-RAL

                      Plaintiff,

                                                ORDER HOLDING DEFENDANT TO
       vs.                                       ANSWER SUPERVISED RELEASE
                                                   REVOCATION PETITION
TEEANA SHANNON TWO EAGLE,

                      Defendant.




      The above-captioned matter was scheduled for a preliminary hearing and

detention hearing on November 16, 2018. At the hearing, Matthew M. Powers, court-

appointed counsel for the Defendant, Teeana Shannon Two Eagle, advised the Court that

Defendant wished to waive her right to a preliminary hearing. The Court, upon due

inquiry, thereafter determined that Defendant’s waivers were knowingly and voluntarily

made, and accepted the same.

      Based on the waivers, the totality of the circumstances present and good cause

appearing, it is hereby

      ORDERED that Defendant shall forthwith be held to answer the Petition to Revoke

Supervised Release, Docket No. 168, at a revocation hearing.
DATED this 16th day of November, 2018.

                               BY THE COURT:




                               MARK A. MORENO
                               UNITED STATES MAGISTRATE JUDGE




                                 2
